DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawai et al. (PGPub 2019/0283111 A1).
	Kawai et al. teach an assembly device, comprising: an assembly board (a bottom of the board, W) configured for pressing a circuit board (a top of the board, W) as shown in Fig. 6; and a guiding sleeve (85) defining a vertical channel as shown in Fig. 6 (see also paragraph 0054).
	It is noted that since the scope of the claimed invention as described in the preamble is the assembly device. However, the limitation “wherein the guiding sleeve is movably disposed in the assembly board; wherein when the assembly board presses the circuit board, an end of the guiding sleeve resists the circuit board, and the vertical channel faces the locking hole of the circuit board” as recited in lines 6-8 are recited in terms of their intended use. There is no reason to believe the assembly device of Kawai couldn't function as claimed, since the two pf boards are locked or pressed through the locking hole of the circuit board by using the guiding sleeve.  Therefore, they are an intended use. 

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as an assembly device having a guide sleeve, wherein the guiding sleeve has a resisting portion and an importing portion, and the resisting portion is opposite to the importing portion, and wherein the resisting portion defines a first through hole, and the importing portion defines a step hole, wherein the importing portion is coupled to the resisting portion at a narrow end of the step hole, and the step hole is coupled to the first through hole to form the vertical channel, and wherein the assembly device also has a fixture board, and the fixture board is rotatably coupled to the assembly board, and wherein the fixture board includes a plurality of positioning members and a main body, wherein the positioning members are fixedly disposed on the main body, and the positioning members are configured to position the circuit board on the main body. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729